E   A%TOWNEW          GENE
                       OF   -XAS



                      October 11, 1961

Honorable V. D. Housworth   Opinion No. ‘~-1164
Executive Secretary
State Board of Barber       Re:    Effect of House Bill No. 829,
  Examiners                        57th Leg., R.S., amending
Austin. Texas                      Sec. 9 of Article 7342, Ver-
                                   non's Penal Code, as tb a
                                   student enrolled in an ap-
                                   proved barber school, whose
                                   schooling was interrupted
                                   and who later re-enrolls to
Dear Mr. Housworth:                complete his course.

          Your request for an opinion regarding House Bill No.
829of  the 57th Legislature, amending Section 9 of Article 734a,
Vernon's Penal Code, is as follows:
          "If a student who was enrolled in one of the
     approved barber schools before amendments to Sec-
     tion 9 became effective, butwho was interrupted
     either before or after August 28th, and subsequently
     re-enrolls in a barber school to complete his course,
     will he be required to go an additional month with
     the additional 200 hours; or will he come unde:rthe
     six month-l,000 hour requirement?"
          The answer to this problem requires a consideration
of House Bill 829of the 57th Legislature, amending S'ection9
of Article 73&a, Vernon's Penal Code, !lGhich
                                            follows in part:
          "Section g(a). Any firm, corporation, part-
     nership or person desiring to conduct or operate
     a barber school or college in this state shall
     first obtain a permit from the State Board of
     Barber Examiners after demonostrating that said
     school or college has first met the requirements
     of this Section. Said permit shall be prominently
     displayed at all times at such school or college.
     No such school or college shall be approved unless
     such school or college requires as a prerequisite
     to graduation a course of instruction of not less
     than twelve hundred (1200) hours, to be completed
     within a period of not less than seven (7) months
     for a 'Class Al certificate and not less than one
Honorable V. D. Housworth, page 2   (Wd-116&)


       thousand (1000) hours, to be completed within a
       period of not less than six (6) months for a
       'Class BI certificate; and no certificate or
       permit shall be issued as provided for herein
       to an applicant to be a student in such a school
       or college unless said applicant demonstrates
       his or her ability to read intelligently and
       write clearly the English language determined
       by an exanination conducted by the school or
       college."
          The gist of your inquiry deals directly v:iththe
effect on the student seeking a "Class A" permit under the
statute. In Tex.Jur., Vol. 27, at page 870, we read:
            "Construction. - In construing a license law,
       a Court will seek to ascertain and give effect to
       the legislative intent. Every part of the act
       will be considered, so as to make all parts har-
       m37ize if practicable, and give a sensible effect
       co'eaci ."
          Conseauently, it is necessary to further examine
%ections   and 8 of Article 73&a, Vernon's Penal Code, re-
           7
lating to the qualifications of an applicant for a barber
certificate, which read as follows:
            "Section 7. Any person is aualified to receive
       a certificate of registration to practice barbering:
                  o is oualified under the provisions of
       Secti~~)8W~f this .2ot
            (b) \!hois at'lekst eighteen (18) years of
       age and who has practiced as an assistant barber
       under authority of a certificate issued by the
       Board of Barber Examiners, as such, for at least
       eight::? i$l.~)imonths.
                     c of good moral character and tem-
       perate habits; and
            (d) !:hohas passed a satisfactory examination
       conducted by the Eoard to determine his fitness for
       practicing barbering. . . ,
            "Section 8. Any person is qualified toreceive




       a certificate of registration as a registered assist-
       ant barber:
            (a) Nho is at least sixteen and one-half years
       of age; and
Honorable V. D. Housworth,    page 3 (~1-1164)

            (b) Who is of good moral character and temperate
     habits;   and
            (c) Who has graduated from a school of barbering
     approved by tne Board; and
            (d) Who has passed a satisfactory     examination
     conducted by the Board to determine his fitness        to
     practice   as a registered  assistant   barber.”
            Thus, as you can see from reading the above statutes
together,   a person to be registered    as a barber must have pradu-
ated from a school of barbering approved by the Board, among
ZlEr requirements.      There are no cases or opinions of the At-
torney General dealing with this specific      question relative    to
barbers, but we find similar problems having arisen In other
trade or profession   licensing.    For example, in Attorney Gen-
eral’s   Opinion No. O-2975 (1940), the inquiry covered a stat-
utory change in the medical school requirements.        The opinion
held that it was the date of eaduation       that was important.
Further, in construing    that statute,as   to the licensing   of one
In the medical profession,     which Is similar in wording to the
one here under consideration,     the Attorney General in opinion
No, O-2930 (1940) stated:
           “Under the express provision   of the law (both
     before and after amendment) the Board cannot lawfully
     examine one who graduated from a medical school which
     was not a ‘reputable   medical school.’   Obviously,  the
     character of the school at the time the applicant     at-
     tended and graduated therefrom controls.”
             Similar oplnions as to similar problems may be found
Mn;ega;d     to the Cosmetologists.   (See Attorney General’s Opin-
           . o-4057  (1941) and  O-1764 (1939J.l
           We think it Is equally clear that a student seeking
a !‘Class A” permit who re-enrolls   subsequent to August 28, 1961*
In a barber school should be bound under the twelve hundred
(1200) hour seven (7) month requirement of amended Seotlon 9
of Article  734a, since to be qualified    to be registered he must
have graduated from a school of barbering approved by the Eoard . .
Further, since it Is necessary for a school to require twelve
hundred (1200) hours and seven (7) months for graduation sub-
sequent to that date to be approved by the Board, so must the
student fulfill    this requirement to be graduated from an ap-
proved school as requlred~by the statute.      This would apply-to
a ‘!Class B” permit itudent also except, of course, tne requlre-
;zn;h;nder   “Class B Is one thousand (1000) hours and six (6)
       .
Honcj?able V. D. iious:Jor:h,   page 4     (NW-li64)

           Of course,   a EC;KXI~in      which the student re-enroile .is
                                              completed grior to h-is
                                              opintcn No. O-2279 (@{.c:).!




            p student whost 3cl~oolity3   was intsrmpted,
     and who re-enroils    5.~3?. barber scWoc1. subsequent
     to Azgust 28, 1961, ".E bcumd ilnder the ar;zxCied
     ho'*lru ~3% tine reqci?%:-znt of House'Si.        &g,
     codL:?ied 23 Secticn   ga,   Article  734a,.Vernaafs        ..
     Ccnai Code.
                                  Yours     very   fruljr,    ,,:'~.*;.

                                  WILL WILSOK              i.
                                  Attcrne?? General of Texas.